Citation Nr: 1751402	
Decision Date: 11/09/17    Archive Date: 11/17/17

DOCKET NO.  10-04 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an increased evaluation in excess of 10 percent for residuals of a left spontaneous pneumothorax, status post thoracotomy.

2. Entitlement to an increased evaluation in excess of 10 percent for well-healed scars of the left chest wall.

3. Entitlement to a compensable evaluation for well-healed scars of the left groin.

4. Entitlement to a compensable evaluation for left inguinal hernia, postoperative.

5. Entitlement to service connection for a nasal condition.


REPRESENTATION

Veteran represented by:	Adam Neidenberg, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served in the U.S. Air Force from October 1963 to October 1967.  The Veteran passed away in October 2016

These matter comes before the Board of Veterans' Appeals (Board) from a June 2009 (pneumothorax), November 2011 (scars and hernia), and March 2015 (nasal condition) rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the Board in a July 2012 hearing regarding the issue of entitlement to an increased rating for the residuals of a left spontaneous pneumothorax.  A transcript of the hearing is of record.

The issues were previously before the Board in February 2013 and March 2016.  The claims were remanded for additional records (pneumothorax) and to schedule the Veteran for hearing for his other issues on appeal. 

The Board notes that the claims file most recently provided included a docket number of 15-24 888; however, the correct docket number is 10-04 532.

The Veteran was previously represented by Kenneth L. Lavan, Attorney.  In October 2016, Mr. Lavan provided a notice of withdrawal from representation.  Oddly, in December 2016 (after the passing of the Veteran), VA received an appointment of a representative which the Veteran had signed in September 2016.  The representative is Adam Neidenberg.  Notably, the letterhead from October 2016 indicates that Mr. Lavan and Mr. Neidenberg are from the same law firm.

Notably, a November 2016 letter from the VA to the Veteran's address was returned to sender.  The letter was addressed to the estate of the Veteran and indicated that VA had been informed on November 1, 2016 of the Veteran's passing.  The Board was unable to find this initial November 1, 2016 notice.  The record does not contain an application for substitution. 


FINDING OF FACT

In November 2016, VA was notified that the Veteran had died.  A January 2017 SSA inquiry showed that the Veteran died in October 2016.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the appeal at this time.  38 U.S.C.A. § 7104 (a) (West 2014); 38 C.F.R. § 20.1302 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104 (a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claims brought by a survivor of the Veteran.  38 C.F.R. § 20.1106.

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. §  5121A; 38 C.F.R. § 3.1010 (b).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...." 38 U.S.C.A. § 5121A; see 38 C.F.R. § 3.1010 (a).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010 (b).


ORDER

The appeal is dismissed due to the Veteran's death.




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


